Case 1:20-cv-25196-MGC Document 1 Entered on FLSD Docket 12/22/2020 Page 1 of 12



                       U N ITED STA T ES D ISTR IC T C O U R T
                                       For the
                        SOUYHERN DISTRICT OF FLORIDA
  Eliakim Brow n
                                                                 FILED B                  D.C.
                   Plaintiff,
                                                                     BE2 22 2220
  V S.                                                                ANGELAE,NOBLE
                                                                     CLERK U S.DîSI cT.
                                                                    s.n.oFFLk.-Fm Guo.
  PolicçOfficerJuan Zapaja
  in hislndividualCapacity,
  Police O fficerLazaro R ieseo
  in hisIndividualCapacity,
  Police ChiefR ichard Clem ents in
  his O fticialand IndividualCapacity
  as Chiefofthe M iam iB each Police
  D epartm ent,and City ofM iam iBeach,

                     Defendants.
                                        /

         COM PLAINT UNDER 42 U.S.C.j1983 FOR VIOLATION OF
         U N A L IEN A BLE A N D IN H ER E N T R IG H T S PR O TE C TED
                           B Y TH E C O N STITU TIO N

           COM ES N OW Eliakim Brow n,SuiJuris,and fileshislaw suitagainstthe
  following Defendants,a42 U .S.C.51983 againstM iamiBeach Police OfscerJuan
  Zapapa-bqdge num ber2086 in his IndividualC apacity,a 42 U . S.C.j1983 against
  M iam iB each Police O fficerLazaro R ieseo -badge num ber 1158 in hisIndividual
  Capacity,A 42U.S.C.# 1983 claim againstM iamiBeach PoliceChiefRichard
  Clem entsin hisOfficialand lndividual Capacity asPolice Chief, a42 U . S.C .
  j1983claim againsttheM iamiBeachPoliceDepartm entandtheCity ofM iami
  Beach Florida,forviolating hiswellestablished Unalienable and lhherentRights
Case 1:20-cv-25196-MGC Document 1 Entered on FLSD Docket 12/22/2020 Page 2 of 12



  w hich are protected by the Constitution ofThe U nited States and Florida
  Constitution.
                                 TURISD ICTIO N
  ThisCourthaveoriginaljurisdiction overal1partiestothislawsuitunder28U.S.C.
  j1331.Federalquestion,becausealltheDefendantsareresponsibleforviolating
  Plaintiff sFederalR ights.Therefore a 42 U . S.C 1983 claim is soughtagainstall
  the listed D efendantsherein.


  Theunderline questionsofthislaw suitisasfollow s'
                                                  ,


  1.Can PlaintiffasW ethePeoplehavearighttogotoaPublicbeachtojogwhile
  the beach islegally open'
                          ?.
  2.lsthePlaintiffallowedto sitinhiscarchangeisshoesafterjoggingandlistento
  hism usic in his carw ithoutbeing harassed by the Police D efendants?
  3.Is the Police allow ed by 1aw to search Plaintiffs'carw ithouta w arrantand his
  consent'?.
  4.ls the Police D efendantallow ed to putthe Plaintiffin handcuffs w ithoutany
  evidenceofsuspicion thatthePlaintiffhad com m itted a crim e,in the com m ission
  ofcom m itting a crim e or seeing the Plaintiffcom m itting a crim e'?.
  5.Is the Police D efendants allow ed by 1aw to violate the Plaintiffs'Privacy R ights
  w ithoutfourth nm endm entprobable cause'?.
  6.lsthe Police D efendantallow ed by C onstitutional1aw to stereotype'', Gtracial
  profile'',and ttharass the Plaintiff'because ofthe his racialethnicity'?.
  7.lsthe PoliceDefendantsallowed by Constitutional1aw to be fshing forareason
  to try to arrestPlaintiffbecausetheD efendantPolice Ofscerscould notfind any
  reason to be constraining Plaintiffrightofm ovem entand liberty'
                                                                 ?.
Case 1:20-cv-25196-MGC Document 1 Entered on FLSD Docket 12/22/2020 Page 3 of 12



   8.Isthe D efendantPolice O fficersunder Constitutional1aw allow ed to tem porarily
   arrestPlaintiffforno lawfulreasonsatall?(handcuffingthePlaintiffeven
   tem porarily isconsidered an arrestaccording to the U nited States C ourts'of
   Appeal).

   A 1lofthe follow ing questions w ere based upon Plaintiff s interaction w ith the
  D efendantPoliceOfficersnam ed in thislawsuit.The answ erto theabove
  questions are a11(CN O ''.


  Introduction
                               FED E M L R IG H T S V IO LA TIO N
  1.     On D ecem ber 18,2020 atapproxim ately 12:10 P .M atCollinsAvepue and
  14thStreet,M iamiBeach,Florida,Plaintiffwassitting inhiscarjustlisteningto
  hismusicon a 10volumesound levelafterfinishedjoggingon thebeach,when he
  w as approached by 4 M iam iB each Police O ftk ersin a içdrug bust''positioning     .



  Plaintifflatercalled theM iam iBeach PoliceD epartm entand got2 ofthenam es              .


  They arePolice OfticersJuan Zapapa,badgenum ber2086, and Lazaro R ieseo,
  badgenum ber1158.The M iam iBeach Police OfficerLazam Rieseo asked
  Plaintiffifthe carthatPlaintiffw assitting in washis;and he saidyes They then
                                                                          .


  asked Plaintiffifhe had a driver's license,and he said yes Then one ofthe
                                                              .



  O fficers'asked him ifhe had a w eapon in his car,and he said yes. The Police
  O fficersthen ordered him outofhis carand Juan Zapapa puthim in handcuffs as
  OfficerLazaro Rieseo searched hiscarand sathim on the curb

  l1. Police OfticerLazaro Rieseo then took Plaintiff sprivatefirearm to see ifit
  w as loaded,w hich itw asnot. O fficerJuan Zapapa then asked Plaintiff if he w as
  selling drugsin tllecarand hesaid no.(PoliceOftkersdoesn't'askedeveryone
Case 1:20-cv-25196-MGC Document 1 Entered on FLSD Docket 12/22/2020 Page 4 of 12




  thatthey areinterrogatingwhen pulledoverifthey selldrugs)Heasked to search
  Plaintifrs car after he already w entinside w ithouthis consentand Plaintiff
  said,ddno''. H e asked Plaintiffbizarrely severaltim esover and overifhis carw as
  his carand w here isthe registration.Plaintifftold him thathe have a registration
  for his car,buthe w asn'tinterested in seeing it.The O fficer then asked Plaintiffif
  he selldrugs,he told him no.H e then told Plaintiffthathis Ioud m usic gave
  suspicion thathe w as selling drugs.H e then said,fçyou have a gun w ith no
  Iicense''.Plaintifftold him thatFlorida Statute saysthathe can have a gun aslong
  asitisunloaded and in atw o draW case;in which Plaintiffw asin com pliance.

  111.The Officersaid thatPlaintiffdidn'thavea gtin case,in which the otherOfficer
  said,Plaintiff did,and show ed him .H e then asked Plaintiffagain ifhiscar w ashis,
  and Plaintiffsaid yes.The Police O fficereventually gave Plaintiffback is freedom
  to go w hich w astem porarily restrained w ithoutany law fulprobable cause,and
  said hism usic w astoo loud and he could geta citation for it.N eitherO ffcers'
  introduced them selves.

   C O U N T 1- A G A IN ST PO LIC E O FFIC ER JU A N ZA PA PA
               FO R FO U R TH A M EN M EN T V IO L A T IO N


  A m end m e nt IV
  lV.Therightofthepeopleto besecurein theirpersons,houses,papers,and
  effects,againstunreasonablesearchesand seizures,shallnotbeviolate4 and no
  warrantsshallissue,butuponprobablecause,supported by oath orafhrmation,
  andparticularly describing theplace to be searche4 and thepersonsorthings to
  be seized.
  V .D efendantJuan Zapapahad assisted orw asan assistantin violating Plaintiffs
  fourth am endm entunalienable and inherentrightw hen qearching his carw ithout
  probable causeorany proof to suspectthatPlaintiffhad com m itted orin the
  process ofcom m itting any crim e,w as searched by Lazaro R ieseo. Forthese
    Case 1:20-cv-25196-MGC Document 1 Entered on FLSD Docket 12/22/2020 Page 5 of 12



      violationsPlaintiffseeks$350,000 m onetary aw ard forem otionalstressand
      punitive dam ages,em barrassm entand harassm ent.

      C O U N T 11-A G A G ST D EFN D A N T PO LIC E O FFIC ER JUA N Z A PA PA
                   FO R V IO LT IO N 0F TH E FIFTH A M EN D M EN T

      V I. Plaintiffbrings one countofthe fifth am endm entviolation,because he w as
      denied due process oflaw m eaning,the D efendant O fficerJuan Zapapa
      handcuffedthePlaintiffwithoutany prooforevidence thathecom m itted any
      crim e.W e the people should notbe putin handcuffs'w ithoutsuspicion w ith
l     evidence thatthe said suspectcom m itted a crim e Plaintiffw as putin handcuff
                                                       .



      because he w as treated as guilty w ithoutany suspicious evidence untilthe ofscer
      sees thathe is innocent.Thatisnotlaw fulaction. Forthese violations Plaintiff
      seeks$350,000 m onetary award forem otionalstressand punitivedam ages,
      em barrassm entand harassm ent.

      C O U N T 11 - A G A IN ST D FEO A N T PO L ICE O FFIC ER JU A N ZA PA PA
                    FO R V IO LA TIO N O F TH E FO U R TEE N TH A M EN D M EN T

      V ll. Plaintiffbringsa second countagainstthe D efendantJuan Zapapa for
      violating his fourteenth am endm entunalienable and inherentrightby restraining
      hisrightofm ovem entby violating his rightto life liberty and the ptlrsuitof
1     happiness.Plaintiffrightofequalprotection ofthe 1aw w as violated too,because
      otherpeoplewasenjoyingthebeach and somein theircarstoo;butPlaintiffwas
      racially targeted.FortheseviolationsPlaintiffseeks$350,000 m onetary aw ard for
      em otionalstressand punitive dam ages,em barrassm entand harassm ent.

1                                                            .
!     C O U N T H - A G A IN ST D FEN D A N T PO LIC E O FFICE R JIJA N ZA PA PA
!                  FO R VIO LATIO N O F FLOR IDA C ON STITUIO N A RTICLE I
!                  SE C TIO N IZ-KKR IG H T TO PR W A C Y ''

I
l                                              s
Case 1:20-cv-25196-MGC Document 1 Entered on FLSD Docket 12/22/2020 Page 6 of 12



   V 111.The C onstitution ofthe State ofFlorida expressly recognize a rightto privacy
  underArticle$ Section 12 - Florida 's ConstitutionalRightto Privacy:fvcry    .

  naturalperson hastherightto beletaloneandj-eeh-om governmentalintrusion
  into theperson'
                sprivatelfeexceptasotherwiseprovided herein.
  IX .Plaintiffbrings a claim againstthe D efendantPolice O fficerJuan Zapapa for
  violation ofhisrightto privacy underFlorida Constitution Article1section 12, by
  harassing him sitting in hiscarm inding hisown business, searching his private
  property,fshing looking for a reason to getthe Plaintiff in trouble w here none
  existed,and going into hisprivategun case and harassing him abouthislegaland
  law fulfirearm .

  X.Attheendoftheharassment(harassmentbecausenoprobablecauseexisted),
  the D efendantPolice O fficers staded claim ing thatPlaintiffs'alleged loud m usic
  drew suspicion ofhim selling drugs,and that's the reason they w ere inten-ogating
  him .This excuse isnonsensicaland had no legalor law f'ulm eritsto harass
  som eone.FortheseviolationsPlaintiffseeks$350,000 m onetary award for
  em otionalstressand punitive dam ages,em barrassm entand harassm ent   .




  C O U N T I- A G A IN ST PO L IC E O FFIC ER LA ZA R O R IE SE O
              FO R F O U R TH A M EN M E N T V IO LA TIO N


  A m endm ent IV
  M .Therightofthepeopleto besecurein theil-persons,houses,papers,and
  effects,againstunreasonablesearchesandseizures,shallnotbeviolate4 and no
  warrantsshallissue,buttponprobablecause,supported by oath orafflrmation,
  andparticularly describing theplace to be searche4 and thepersonsorthingsto
  be seized.
  X11.DefendantLazaro Rieseo hadviolated Plaintiffs'fourth am endm ent
  unalienableand inherentrightby searching hiscarwithoutprobable cause orany

                                           6
Case 1:20-cv-25196-MGC Document 1 Entered on FLSD Docket 12/22/2020 Page 7 of 12



  proof to suspectthatPlaintiffhad com m itted orin the processofcom m itting any
  crim e.FortheseviolationsPlaintiffseeks$350,000 m onetary aw ard forem otional
  stressand punitive dam ages,em barrassm ent and harassm ent.

  C O U N T 11-A G A IN ST D EFN D A N T PO L IC E O FFICE R LA ZA R O R IESEO
               FOR VIOLTION 0F TH E FIFTH AM ENDM ENT

  X IH . Plaintiffbrings one countofthe fifth am endm entviolation against
  D efendantLazaro R ieseo,because he denied Plaintiffdue process oflaw , m eaning,
  the D efendanthandcuffed the Plaintiffw ithoutany proofor evidence thathe
  com m itted any crim e.W e the people should notbe putin handcuffs'w ithout
  suspicion w ith evidence thatthe said suspectcom m itted a crim e.Plaintiffw asput
  in handcuffbecause he w as treated asguilty w ithoutany suspicious evidence until
  the officer seesthathe is innocent.Thatisnotlaw fulaction. Forthese violations
  Plaintiffseeks$350,000 m onetary aw ard forem otionalstressand punitive
  dam ages,em barrassm entand harassm ent.

  C O U N T III- A G A G ST D FE N D A N T PO LIC E O FFIC ER LA ZA R O
  R IE SE O FO R V IO L A TIO N O F TH E FO U R TEE N TH A M EN D M EN T

  X IV . Plaintiffbrings a second countagainstthe D efendantLazaro R ieseo for
  violating hisfourteenth am endm entunalienable and inherentrightby restraining
  hisrightofm ovem entby violating his rightto life liberty and the pursuitof
  happiness.Plaintiffrightofequalprotection ofthe l:w w asviolated too,because
  otherheoplewasenjoyingthebeach and someintheircarstoo;butPlaintiffwas
  racially targeted.Forthese violationsPlaintiffseeks$350,000 m onetary award for
  em otionalstress and punitive dam ages,em barrassm entand harassm ent.

  COUN T IV - A GAINST D FENDANT PO LICE OFFICER LAZAR O
  R IESE O FO R V IO LA TIO N O F FL O R ID A C O N ST ITU IO N A R TIC LE I
    Case 1:20-cv-25196-MGC Document 1 Entered on FLSD Docket 12/22/2020 Page 8 of 12



                   SEC TIO N IZ-KCR IG H T TO PR IV A C Y ''


      XV.TheConstitution oftheStateofFloridaexpressl# recognizearighttoprivacy
      underA rticle1,Section 12 - Florida 's ConstitutionalR ightto Privacy Svcr;z
                                                                            .
                                                                            .
                                                                                  .


      naturalperson hastherightto beletaloneandh-eeh'om governmentalintrusion
      into theperson'sprivate1feexceptasotherwiseprovided herein.
      X VI.Plaintiffbringsa claim againsttheD efendantPoliceO fficerLazaro Rieseo
      forviolation ofhisrightto privacy underFlorida C onstitution A rticle 1section 12,
      by harassing him sitting in hiscarm inding hisown business,searching hisprivate
      property,fshing looking forareason to getthePlaintiffin troublewherenone
      existed,and going into hisprivate gun case and harasking him abouthislegaland
i
      law fulfirearm .

      XV11.Attheend oftheharassm ent(harassmentbecausenoprobablecause
      existed),theDefendantPoliceOfficersstartedclaiming thatPlaintiffs'allegedloud
      m usic drew suspicion ofhim selling drugs,and that'sthe reason they w ere
      interrogating him .Thisexcuse isnonsensicaland had no legalorlaw fulm erits to
      harasssom eone.FortheseviolationsPlaintiffseeks$350,000 m onetary award for
      em otionalstress and punitive dam ages,em barrassm entand harassm ent.

      C O U N T I- A G A IN ST M IAM IB EA C H PO LIC E C H IE F
                   R IC H A R D C LEM EN T S

      X V l11.Plaintiffbringsthis countagainstthe D efendantPolice ChiefR ichard
      Clem ents.The D efendantChiefR ichard Clem entshave a trem endous
      responsibility to supervisetheD efendantPolice Officersw hich worksunderhis
      departm entofw hich he is chief.Lack ofsupervision that lead to the D efendant
      PoliceOfficersand the M iam iPoliceD epartm entto violating Plaintiffsfourth,
      fifth,fourteen am endm entoftheU nited StatesConstitution and Florida

                                              8
Case 1:20-cv-25196-MGC Document 1 Entered on FLSD Docket 12/22/2020 Page 9 of 12



  C onstitution A rticle I section 12 -rightto privacy.For this claim , Plaintiffseeks
  $350,000 for em otionalpain and suffering,harassm ent,embarrassm entand
  punitive dam ages,

  C O U N T l- A G A IN ST TH E M G M I BEA C H PO LIC E D EPA R TM EN T
             FO R FO U R TH A M EN D M EN T V IO LA TIO N


  X IX .Plaintiffbringsthis claim againstthe M iam iB each Police D epartm entfornot
  properly training its officers,w ho also have a history ofKtracialdiscrim inations''

  especiallyagainstsocalledççblackpeople''.Seeexamjle,PublishedM ay15,
  2015.L astU pdate M ay 3,2016-C hief:M iam iBeach police officerssent
  hundredsofoffensiveracial,porn em ails.(oneofm any).
   The M iam iBeach Police Departm ent'slack oftraining provoked Defendant
  Police Officersto engage in violating Plaintiff sfourth am endm entrights, w hen its
  Officersentered Plaintiffscarin violation ofthefourth am endm ent.Forthese
  violationsPlaintiffseeks$350,000 m onetary award forem otionalstressand
  punitive dam ages,em barrassm entand harassm ent.

   C O U N T 11- A G A IN ST TH E M G M I BEA C H PO LIC E D EPA R TM EN T
              FOR FIFTH AM ENDM ENT VIOLATIO N


  X X .Plaintiffbringsthis claim againstthe D efendantM iam iB each Police
  D epartm entfor its lack oftraining to the above m entioned D efendantM iam iB each
  Police O fficers.The O fficers lack oftraining encouraged them to violate Plaintiffs
  fifth am endm entprotection ofdue process.H e w as putin handcuffs w ith no
  evidence ofa crim e and treated like a crim inalwith no law fulreason ratherthan
  racialdiscrim ination and profiling.H ewastreated guilty untilproven innocent For.



  theseviolationsPlaintiffseeks$350,000 m onetary award forem otionalstressand
  punitive dam ages,em barrassm entand harassm ent.
                                            9
Case 1:20-cv-25196-MGC Document 1 Entered on FLSD Docket 12/22/2020 Page 10 of 12



   C O U N T III- A G A IN ST TH E M IA M I BE A CH PO L ICE D E PA R TM EN T
               FO R FO U R TE EN TH A M E N D M E N T W O L A TIO N


   X X I.Plaintiffbrings a claim for fourteenth am endm entviolation againstthe
   D efendantM iam iB each Police D epartm entfor lack oftraining thatlead to its
   D efendantPolice O fficersviolating Plaintiffs fourteenth am endm entprotected
   rights.ThePlaintiffw asdenied equalprotection underthe law ThePlaintiffs
                                                                 .


   rightto life liberty and pursuitofhappinessw as violated . For these violations
   Plaintiffseeks$350,000 m onetary aw ard forem otionalstressand punitive
   dam ages,em barrassm entand harassm ent.

   C O U N T W - A G M N ST D FEN D A N T M IA M I BE A C H PO LIC E
   D EPA R TM E N T FO R V IO LA TIO N O F FL O R ID A C O N STITU IO N
   A R TIC LE I SE C TIO N IZ-CCR IG H T T O PR IV A C Y ''


   X X l1.Plaintiffbrings this claim againstthe D efendantM iam iB each Police
   D epartm entforfailureto train itsPolice Oftk ersm entioned abovew ho violated
   Plaintiff srightofprivacy under Florida Constitution m entioned above, w hen they
   entered hisprivatevehicle,gotaccessto hisprivatelaw fuland legalfirearm and
   totalharassm ent..Plaintiffseeks$350,000 forem otionalstress,harassm entand
   punitive dam ages.

   C O U N T I- A G A IN ST TH E CITY O F M IA M I BE A C H
              FO R FO U R TH A M EN D M EN T V IO LA T IO N

   X X 1lI.Plaintiffbrings this claim againstthe D efendantthe City O fM iam iB each
   forhiring a Police D epartm entthatconstantly violates W e the People
   Constitutionalprotected rights.Herein,Plaintiff sFourth,fifth and fourteenth
   am endm entrightswereviolated by the M iam iBeach Police oftk ersm entioned in
  thiscom plaint.TheM iam iBeach PoliceD epartm entisresponsible being a

                                           10
Case 1:20-cv-25196-MGC Document 1 Entered on FLSD Docket 12/22/2020 Page 11 of 12



   D epartm entofthe City ofM iam iBeach.Fo'rthese violationsPlaintiffseeks
   $350,000 m onetary aw ard forem otionalstressand punitive dam ages,
   em barrassm entand harassm ent.



   C IV IL R IG H TS A N D R A C IA L PR O FILIN G A N D M C IA L
   DISCRIM IN ATIO N BY TH E M IAM IBEA CH PO LICE DEPARTM ENT.

   X M V .The M iam iB each Police D epartm enthave a history ofracialprofiling,
   m akingracialjokesandtotally disregardingsocalledblack lives.Thismuststop.
                   N O IM M U N ITIES FO R D EFEN D A N T S

   The D efendants w illcertainly claim som e kinds ofim m unity,butim m unity isnot
   proper w here rights are violated.

   ''lslinceEx parte Younm 209 &tS.123 (19083.''wcsai4 ''ithasbeensettled that
   theEleventhAmendmentprovidesnoshieldfora stateoy cialconh-onted by a
   claim thathehaddeprived anotherofafederalrightunderthecolorofstatelaw.''
   Scheuer,supra,at237 F/lj/cthedoctrineofExparte Young doesnotapply where
   aplaintt seeksdamagesfrom thepublicfrctuzfr-p,damagesawardsagainst
   individualdefendantsinfederalcourts ''
                                        areapermissibleremedy insome
   circumstancesnotwithstanding thefactthatthey holdpublicof/zcc.''416 &kS.,at
   238.Thatis,theEleventh Am endm entdoesnoterecta barrieragainstsuitsto
   impose ''individualandpersonalliability''on stateoy cialsunder# 1983.

   W I-IER EFO RE,the Plaintiffm ovesthis Courtto G R AN T him the reliefherein
   soughtofatotalof $4,900,000 orwhatthisCourtdeem sjustand equitable,for
   em otionalstress,harassm ent,m onetary dam ages,and punitivedam ages.Plaintiff
   reservestherightto amend and orad additionalcountsatthetimeallowedby 1aw
   and Fed.R .Civ.P.
Case 1:20-cv-25196-MGC Document 1 Entered on FLSD Docket 12/22/2020 Page 12 of 12



   D efendants:                         Plaintiff'
                                                 .

   Police O fticer                       Eliakim B row n
   Juan Zapapa                           P.o . 3 oy Ll75273
   1100 W ashington A venue              M ,tq.e ( e L. R3,2.%%
   M iam iB each FL 33139                (786)955-3527
   (305)673-7925                        Email:Eliakimbrown@ gmail.com
   Police O fficer                      /-
                                         E-
                                          E(2I:
                                              lt
                                               ,
                                               -
                                               1-
                                                çC
                                                 -
                                                 /,
                                                  -
                                                  .1 (
                                                     1
                                                     98
                                                      ,-
                                                       82
                                                        ,rk/
                                                           .
                                                           -/
                                                            3
   Lazarp Rieseo
   1100 W ashington A venue
   M iam iB each FL 33139                 1Q.-'2 '2-- X O Z.o
                                                .

   (305)673-7925
   Police Chief
   R ichard Clem ents
   1100 W ashington A venue
   M iam iBeach FL 37139
   (305)673-7925
   C ity ofM iam iB each Police D epartm ent
   1100 W ashington A venue
   M iam iBeach FL 33139
   (305)673-7925
  C ity ofM iam iB each
  1700 Convention Center D rive
  M iam iB each,Florida 33139
  Phone:305.673.7000




                                           12
